Citation Nr: 0402556	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  00-22 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1979 to 
January 1986, and from July 1986 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied an increased 
rating (in excess of 10 percent) for the veteran's service-
connected major depressive disorder.  The veteran entered 
notice of disagreement with this decision in August 2000; the 
RO issued a statement of the case in October 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in November 2000.  The veteran appeared and 
testified at a personal hearing in May 2003 before the 
undersigned Veterans' Law Judge, sitting at Denver, Colorado.

The Board notes that in an October 2002 rating decision, the 
RO adjudicated various other claims for increased rating.  
The veteran was notified of this decision by letter issued 
October 30, 2002.  The record does not reflect that the 
veteran submitted a notice of disagreement with any of the 
other increased rating claims denied by the October 2002 
rating decision.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issues of entitlement to increased ratings 
(other than for major depressive disorder) that were 
adjudicated in October 2002 are not currently before the 
Board on appeal. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for increased 
rating for major depressive disorder has been obtained; the 
RO has notified the appellant of the evidence needed to 
substantiate the claim addressed in this decision, obtained 
all relevant evidence designated by the appellant, and 
provided VA medical examinations in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran's service-connected major depressive disorder 
is manifested by symptoms analogous to occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depressed mood, 
anxiety, and chronic sleep impairment; the veteran's service-
connected major depressive disorder has not manifested 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 30 percent rating for 
major depressive disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). 
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Board finds that, in this appellant's 
case, the requirements of the Veterans Claims Assistance Act 
of 2000 and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for his service-connected major depressive 
disorder.  In a February 2001 letter, the RO advised the 
veteran that VA would request any VA or military medical 
records and any medical evidence about which he told VA; the 
RO requested the veteran to provide specific information 
regarding medical treatment; and the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO also advised the veteran to submit any 
recent private treatment reports to VA.  

In a December 2001 letter, the RO informed the veteran what 
evidence VA had obtained; the RO advised the veteran that VA 
would request any information or evidence the veteran wanted 
VA to obtain, and any medical evidence from his doctors about 
which he told VA; the RO requested the veteran to provide 
information regarding medical treatment; and the RO sent VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  The RO also advised the 
veteran that he could obtain any of the records and send them 
to VA.  The RO requested the veteran to provide specific 
information about dates of treatment, and provided a VA Form 
21-4138 and a phone number for the veteran to use for his 
answer.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  The RO requested and obtained records 
of VA hospitalization and outpatient treatment.  The veteran 
was afforded various VA compensation examinations or medical 
etiology opinions in November 1999 and October 2002.  At the 
personal hearing in May 2003 before the undersigned Veterans' 
Law Judge, sitting at Denver, Colorado, the veteran testified 
that there were no other medical records that were not of 
record.  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations. 

II.  Increased Rating for Major Depressive Disorder

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Under the criteria of Diagnostic Code 9434, effective from 
November 7, 1996, major depressive disorder is to be rated in 
accordance with the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Under that formula, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 11 to 
20 indicates some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death, 
frequently violent, manic excitement), or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

In this case, service connection has been established for 
major depressive disorder on the basis of chronicity of 
depressive symptoms in service beginning in 1983.  This 
disability has been rated as 10 percent disabling from 
September 1997.  The record reflects that the veteran 
experienced psychiatric symptoms in service beginning in 
1983, when he was diagnosed with anxious depression.  The 
veteran was treated in service for a psychiatric disorder 
variously diagnosed, including a diagnosis of adjustment 
disorder with depressed mood in 1995, and recurrent major 
depression in 1996.  In June 1999, the veteran entered the 
currently appealed claim for increased rating for his 
service-connected major depressive disorder. 

The veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected major depressive 
disorder.  He contends that he experiences depression, 
anxiety attacks, forgets instructions and directions, and has 
problems performing tasks and doing work.  The veteran 
reported that he cries frequently, and has difficulty 
handling stress at work.  The veteran's representative 
contends that an increased rating is warranted because the 
veteran is persistently depressed and has a decrease in 
energy.  

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence of record, the 
Board finds that the evidence is in relative equipoise on the 
question of whether the veteran's service-connected major 
depressive disorder manifests symptomatology that more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 9434.  The veteran's service-connected major 
depressive disorder has manifested symptomatology analogous 
to occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, and chronic sleep impairment.  See 38 C.F.R. 
§ 4.130.  

At the personal hearing in May 2003, the veteran testified 
that he had decreased energy, felt depressed, wept a lot 
because of a conflict with a co-worker, was unable to take on 
additional responsibilities at work, and had changed jobs 
frequently.

At the most recent VA examination in October 2002, the 
veteran reported that he teared easily, and experienced 
infrequent apathy (infrequent thoughts of passive suicide 
characterized by the examiner as apathy), decreased energy, 
hypervigilance, some increased sleep latency, easy arousal, 
and nightmares 3 or 4 times per week.  He also reported that 
he had not seen his children in several years, and he had 
difficulty dealing with stress at work.  Mental status 
examination revealed a bland mood and restricted affect.  The 
Axis I diagnoses included recurrent mild major depressive 
disorder, for which the VA examiner assigned a GAF of 68, 
which reflects not more than mild symptoms or mild impairment 
of social and occupational functioning.    

VA outpatient treatment records dated in 2002 reflect stress 
at work, a conflict with a co-worker, crying episodes, 
feelings of anger, overactive startle response, and a GAF of 
55 based on both the veteran's service-connected major 
depressive disorder symptomatology and non-service-connected 
post-traumatic stress disorder (PTSD) symptomatology.  A GAF 
of 55 (in the range from 51 to 60) represents moderate 
symptoms, such as flat affect and occasional panic attacks, 
or moderate difficulty in social and occupational 
functioning, as indicated by few friends and conflicts with 
coworkers.  

At a VA examination in November 1999, the veteran reported, 
among other things, that he harbored angry and hostile 
thoughts and had difficulty getting along with his 
supervisors.  Mental status examination revealed no problem 
with concentration but some difficulty with concentration due 
to anxiety, and mild impairment due to depression.  The Axis 
I diagnoses included recurrent major depressive disorder, for 
which the VA examiner assigned a GAF of 70, which reflects 
not more than mild symptoms or mild impairment of social and 
occupational functioning.  

Because the veteran has met a few of the criteria indicated 
for a 30 percent rating under Diagnostic Code 9434, and 
because the overall disability picture reflects a history of 
exacerbations and multiple hospitalizations, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's major depressive disorder now manifests 
symptomatology that more nearly approximates the criteria for 
a 30 percent rating.  With the resolution of reasonable doubt 
in the veteran's favor, the Board finds that the schedular 
criteria for a 30 percent rating for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9434. 

A preponderance of the evidence is against a rating for major 
depressive disorder in excess of 30 percent, however, as the 
evidence demonstrates that the veteran's major depressive 
disorder did not manifest in symptomatology that more nearly 
approximates the criteria for a 50 percent disability rating.  
The evidence demonstrates that the veteran's major depressive 
disorder did not manifest occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  While the veteran was found on 
examination to have a restricted affect, there are no 
findings or evidence (including as observed by the VA 
examiners) of a flattened affect.  The November 1999 VA 
examination revealed a full range of affect.  While the 
veteran has generally reported that he has "panic attacks" 
more than once a week, his descriptions of panic attacks 
reflect a general description of anxiety.  The clinical 
findings reflect a mildly elevated anxiety.  The most recent 
evidence reflects that the veteran has a bland mood and 
restricted affect, with recurrent symptomatology, but no 
actual disturbances of motivation and mood.  The record 
reflects some occupational and social impairment, including 
conflict with a co-worker, but does not reflect actual 
difficulty in establishing and maintaining effective work and 
social relationships.  The record reflects difficulty with 
only select co-workers, with otherwise effective social 
relationships with friends and relatives with which he 
socializes on a weekly basis, an understanding and supportive 
relationship with his wife, and that the veteran participates 
in other social activities including art shows.  The veteran 
reported that he had not seen his grown children for several 
years, but the reason for this is not indicated, and is not 
attributed to depressive symptoms. 

On the question of whether a rating in excess of 30 percent 
is warranted for the veteran's service-connected major 
depressive disorder, the evidence reflects that at a VA 
examination in November 1999 the veteran reported that he 
spent time pursuing his interests, including attending art 
shows, and that he and his wife visited relatives and friends 
and went out to eat about once a week.  Mental status 
examination in November 1999 revealed a full range of affect, 
full orientation, no deficits in memory, and no problem with 
concentration.  The Axis I diagnoses included recurrent major 
depressive disorder, for which the VA examiner assigned a GAF 
of 70, which reflects not more than mild symptoms or mild 
impairment of social and occupational functioning.  

At the October 2002 VA examination the veteran reported that 
he felt supported in his marriage relationship, he had a 
group of friends that he saw at least once a week, denied 
feeling persistently depressed on a daily basis, denied 
difficulty in crowds, and reported that he was very motivated 
to do things.  The examiner characterized the veteran's 
diagnosed major depressive disorder as recurrent and 
manifesting mild symptoms.  VA outpatient treatment records 
dated in 2002 reflect periods of euphoria, and include that 
the veteran was able to control feelings of anger, that the 
veteran discontinued his medication (Zoloft) because of the 
side effects, the veteran was remarried and had the support 
of his wife, and that he was working as a marketing 
specialist/ administrative assistant.  

At the personal hearing in May 2003, the veteran testified 
that he was not on medication; he had not been treated 
recently; his wife was supportive of him; and that, in 
addition to his regular job, he did pet-sitting on a part-
time basis; he did not have any sleep impairment; he 
experienced what he called "panic attacks" only when his 
boss gave him additional jobs to do; he had not missed any 
time from work; and that he could not remember names but 
could remember numbers. 

The November 1999 and October 2002 VA examiners characterized 
the veteran's diagnosed Axis I major depressive disorder as 
manifesting only mild symptoms.  Additionally, the October 
2002 VA examiner's assignment of a GAF of 68 (in the range 
from 61 to 70) and the November 1999 VA examiner's assignment 
of a GAF of 70 reflects only mild symptoms that would 
contemplate depressed mood and mild insomnia, or some 
difficulty in social and occupational, but contemplates that 
the veteran is generally functioning pretty well, and has 
some meaningful interpersonal relationships.  In this case, 
the evidence reflects that the veteran does have meaningful 
interpersonal relationships with his wife, who is supportive 
of the veteran, and friends and relatives with whom he 
socializes with on a weekly basis, and that the veteran has 
other public interactions involving his various hobbies or 
interests.  The assignment of a GAF represents an examiner's 
overall assessment of the veteran's psychiatric impairment at 
a given time, but is not more highly probative than the 
evidence of specific psychiatric symptoms upon which the 
rating of psychiatric disability is contemplated under 
Diagnostic Code 9434 and the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  See 38 C.F.R. § 4.126 
(2003) (adjudicator is to "assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination").  

In considering whether the criteria for the next higher 
disability rating of 50 percent have been met, the Board 
notes that the veteran's major depressive disorder notably 
did not manifest psychiatric symptomatology that was 
contemplated by even a 30 percent rating, including symptoms 
of suspiciousness, panic attacks (weekly or less often), or 
mild memory loss (such as forgetting names, directions, and 
recent events).  While the veteran wrote on his claim for 
increase form that he forgot instructions and directions, 
memory loss was not confirmed on mental status testing in 
October 2002, which instead found the veteran's short-term 
memory to be "intact."  This is consistent with previous VA 
examination findings in November 1999 of full orientation 
with no deficits.  In this decision, the Board considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has 
considered the symptoms indicated under 38 C.F.R. § 4.130 as 
examples or symptoms "like or similar to" the veteran's 
major depressive disorder symptoms in determining the 
appropriate schedular rating assignment, and, although noting 
which criteria have not been met, has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant an assigned rating for major depressive 
disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that, in addition to service-connected major 
depressive disorder, the veteran has been diagnosed by VA 
examiners for Axis I chronic mild-to-moderate PTSD, and Axis 
II narcissistic and dependent traits.  The Board notes that a 
July 2002 VA examination report reflects the assignment of a 
GAF of 55 based not only on the veteran's service-connected 
major depressive disorder, but also on an Axis I diagnosis of 
chronic mild-to-moderate PTSD, and an Axis II diagnosis of 
narcissistic and dependent traits.  In determining the proper 
rating for the veteran's service-connected major depressive 
disorder, the Board may not consider the symptomatology 
attributable to the veteran's diagnosed (non-service-
connected) PTSD or personality disorder.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating is to be avoided); 38 C.F.R. 
§§ 3.303(c), 4.9 (2003) (personality disorders are not 
diseases or injuries for VA disability compensation 
purposes).   

The United States Court of Appeals for Veterans Claims has 
stated that the Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, and the Board may not 
ignore such distinctions between symptomatology attributed to 
a non-service-connected disability and a service-connected 
disability where they appear in the medical record.  
Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record 
contains medical opinion evidence that distinguishes the 
psychiatric impairment due to the veteran's service-connected 
major depressive disorder from psychiatric impairment due to 
non-service-connected disorders of PTSD and personality 
disorder.  The October 2002 VA examination report 
specifically assigned a GAF of 68 based only on service-
connected major depressive disorder symptomatology.  As this 
is the most recent VA psychiatric examination of record, and 
differentiates psychiatric impairment, the Board finds the 
October 2002 VA examination report and GAF is more probative 
of the question of the level of impairment due solely to the 
veteran's service-connected psychiatric disability than is 
the July 2002 VA examination report and GAF assignment.  
Likewise, the November 1999 VA examination report 
specifically assigned a GAF of 70 based only on service-
connected major depressive disorder symptomatology.  The 
November 1999 VA examination report attributes the veteran's 
tendency to almost dissociate to his (non-service-connected) 
PTSD, and attributed the veteran's difficulty in getting 
along with supervisors and persons in authority to a (non-
service-connected) personality disorder.  

Moreover, even assuming, arguendo, that all of the 
psychiatric symptomatology were attributed to the veteran's 
service-connected major depressive disorder, a GAF of 55 as 
assigned by the July 2002 VA examiner still only represents 
moderate psychiatric symptomatology or moderate difficulty in 
social and occupational functioning that is well contemplated 
by a 30 percent rating under Diagnostic Code 9434.  38 C.F.R. 
§ 4.130.  For these reasons, the Board finds that a rating in 
excess of 30 percent for the veteran's service-connected 
major depressive disorder is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9434. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected major depressive disorder has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
psychiatric disability.  The record reflects conflict with a 
co-worker, and work-related stress as contemplated by the 
rating criteria, but otherwise shows that the veteran is 
currently employed, that the impairment is essentially that 
he is unable to take on additional responsibilities, and that 
he also has some part-time employment.  The veteran testified 
that he has not lost any time from work due to psychiatric 
symptomatology.  The regular schedular standards for rating 
major depressive disorder contemplate rating based on a wide 
range of specific symptomatology, as well as consideration of 
the level of social and occupational impairment produced by 
the symptomatology.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

A 30 percent disability rating for major depressive disorder 
is granted, subject to the criteria governing the payment of 
monetary awards.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



